IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT KNOXVILLE


              JOSEPH B. THOMPSON v. STATE OF TENNESSEE

                     Appeal from the Criminal Court for Sullivan County
                             No. C49,123 R. Jerry Beck, Judge


                     No. E2004-01398-CCA-R3-PC - Filed April 21, 2005


The petitioner, Joseph B. Thompson, appeals from the Sullivan County Criminal Court’s dismissal
of his petition for post-conviction relief, in which he challenged his 2001 jury conviction of
misdemeanor theft on the grounds that he received ineffective assistance of trial counsel and that the
trial court committed certain errors. The state has moved this court to affirm the order of dismissal
pursuant to Tennessee Court of Criminal Appeals Rule 20. We sustain the motion and affirm the
order.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed
               Pursuant to Rule 20, Rules of the Court of Criminal Appeals

JAMES CURWOOD WITT , JR., J., delivered the opinion of the court, in which JOSEPH M. TIPTON , J.,
and NORMA MCGEE OGLE, J., joined.

Mark H. Toohey, Kingsport, Tennessee (on appeal), for the Appellant, Joseph B. Thompson.

Paul G. Summers, Attorney General & Reporter; and Michelle Chapman McIntire, Assistant
Attorney General, for the Appellee, State of Tennessee.

                                  MEMORANDUM OPINION

                The petitioner asserts that a Sullivan County jury convicted the petitioner of
misdemeanor theft on January 30, 2001, and the petitioner did not file a direct appeal. He filed the
petition for post-conviction relief now under review on or about May 4, 2004. The post-conviction
court found that the petition was barred by the post-conviction statute of limitations and dismissed
the petition.

               When no appeal is taken from a conviction, a post-conviction petition challenging
that conviction is barred unless it is filed within one year of the date on which the judgment became
final. Tenn. Code Ann. § 40–30-102(a) (2003). Thus, in the present case, the petition was barred,
and the criminal court properly dismissed it.
         The order of the criminal court is affirmed pursuant to Rule 20 of the Rules of this
court.




                                               _______________________________________
                                                JAMES CURWOOD WITT, JR., JUDGE




                                         -2-